 4:15-cr-03078-RGK-CRZ Doc # 217 Filed: 10/21/20 Page 1 of 1 - Page ID # 953




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:15CR3078

      vs.
                                                             ORDER
PATRICK WIGLEY,

                   Defendant.


      IT IS ORDERED that Plaintiff shall respond on or before November 4, 2020,
to Defendant Wigley’s response/objection (Filing 216) to the undersigned’s Order
dated October 14, 2020 (Filing 215).

      Dated this 21st day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
